DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on December 13, 2021 is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ross M Kowalski on January 10, 2022. The Applicant agrees to cancel claims 11-20 and amend claim 1 as shown below:

1. (line 10) “…assemblies includes a bracket coupled to one rail of the pair of support rails, a wheel, and an axle…”

Cancelled claims 11-20.


Allowable Subject Matter
Claims 1-3, 5, 6, 8-10 and 21 are allowable. 
The following is an examiner’s statement of reasons for allowance: The prior art of record references fail to teach, disclose, or suggest, either alone or in combination: An assembly for attachment to a vehicle, the assembly including: a dump body including first and second sidewalls, a front wall, a floor having a first opening, a tailgate, and an apron below the tailgate, the apron having a second opening substantially perpendicular to the first opening; a pair of sills extending longitudinally along the first opening forming a track, and an endless conveyor assembly positioned in the first opening, the endless conveyor assembly comprising an endless belt, and a plurality of wheel assemblies coupled to the pair of support rails, wherein each wheel assembly of the plurality of wheel assemblies includes a bracket coupled to one of the support rails, a wheel, and an axle extending through the wheel and the bracket, wherein the axle has a longitudinal axis perpendicular to a longitudinal axis of the endless conveyor assembly and the rest of the claim limitations as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        January 10, 2022